Federal Pro Se Legal
Assistance Project
The Federal Pro Se Legal Assistance Project is a free service offered by the
City Bar Justice Center of the New York City Bar Association.

Who We Help:
   Pro se plaintiffs and defendants with cases in the U.S. District Court for
    the Eastern District of New York (Brooklyn).
   Individuals thinking about filing a federal case pro se in the E.D.N.Y.
   We cannot assist incarcerated litigants but can provide referrals.

Services We Provide:
   Limited-scope legal assistance by an attorney. “Limited-scope” assis-
    tance means that the Project attorney cannot take your case for full rep-
    resentation. After you meet with us, you will still act as your own lawyer
    on your case.
   Explaining federal court procedures and rules.
   Advising you about potential federal claims before you file a lawsuit.
   Reviewing your draft court papers.
   Giving referrals to legal, governmental and social services.

How to Get Free Legal Help:
   Call (212) 382-4729 or email citaya@nycbar.org to schedule an appoint-
    ment with an attorney.
   Office hours are Monday through Thursday, 9:30 am until 4:30 pm.
   During the COVID-19 health crisis, we are conducting remote, tele-
    phone appointments.




                                       Cat Itaya, Esq., Project Director
                                       Federal Pro Se Legal Assistance Project
                                       c/o U.S. District Court, E.D.N.Y.
                                       225 Cadman Plaza East
                                       Brooklyn, NY 11201
                                       (212) 382-4729
                                       www.citybarjusticecenter.org
